Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

2.) Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/26/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.) Claims 1-8, 10, 12-14, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (US Pub No.: 2009/0257603A1) and further in view of Burroff et al. (US Pub No.: 2012/0224070A1).

In regard to Claim 1, Chan et al. disclose a portable video and imaging system for law enforcement (A clip-on electronic recording device with an automatic activation mechanism to be used with policemen, Abstract; Paragraphs 0003, 0012, 0032, 0048-0050), comprising: 
a camera housing (The mounting clip 24 serves to house the video camera 22, Paragraphs 0032-0034; Figures 1a-1b); 
a camera (Video camera 22, Paragraphs 0032-0033) disposed in the camera housing (mounting clip 24) and configured to capture video of an event and configured to be mounted on the body of a law-enforcement officer (The device is attached to a policeman, Paragraphs 0003, 0012. The mounting clip 24 is coupled and attached to the video camera 22 covering the magnet switch 23, with its center aligned to the center of the magnet switch 23, Paragraph 0032. When the user wants to clip the video camera 22 onto the mounting pin 26, the user pushes the video camera 22 and the mounting clip 24 towards the mounting pin 26, Paragraphs 0034-0036; Figures 6-7, 9.  Referring to FIG. 7, at a clipped position, the attachment knobs 37 of the mounting clip 24 mates with the locking recesses 27 of the mounting pin 26 to secure the position and lock in the orientation of the video camera 22. The magnetic button 33 is also inserted into the cylindrical channel 35 to physically contact with the magnet 36. The magnet 36 then closes the magnet switch 23 by pulling a movable magnetic member 30b towards a fixed conductive member 30a by magnetic force until they are in contact to produce an on state. The circuitry of the video camera 22 is configured such that the closing of magnet switch 23 activates the video camera 22. In one embodiment, the closing of magnet switch 23 also starts a recording process of the video camera 22 apart from activating the video camera 22, Paragraph 0036. ; 
a selectively attachable mounting assembly (mounting pin 26) attached to the camera for attaching the camera to an article of clothing of the law-enforcement officer (A mounting pin 26 comprising an attachment end and a receiving end is provided, Paragraph 0034. The use of the mounting pin 26 is for attaching to a clothing accessory of a user. When the user wants to clip the video camera 22 onto the mounting pin 26, the user pushes the video camera 22 and the mounting clip 24 towards the mounting pin 26, Paragraphs 0035-0036),
wherein the camera housing comprises a recessed seat on a side opposite an exposure side of the camera (The mounting clip 24 has a recessed seat (see area surrounding magnetic button 24 that is recessed) on a side opposite an exposure side of the camera 22 (opposite side of side that is used for clipping), Figures 1a-1b, 7-9; Paragraph 0036), 
wherein the recessed seat is configured to receive the selectively attachable mounting assembly (The recessed seat receives the mounting pin 26, Figure 7; Paragraphs 0033-0035); 
a cellular wireless data interface (The electronic recording module further comprises a wireless receiver such that said electronic recording device is controllable by a remote source, Claim 16); 
a memory (The video camera has a memory for storing the recorded data, Paragraph 0048); and 
receiving information indicative of a triggering event (Wherein said switching mechanism comprises a magnet switch having an on state and an off state and said coupling member comprises a magnet; said magnet toggling said magnet switch from one state to another state to activate said electronic recording device automatically when said coupling member is clipped to said clothing accessory of said user. Wherein said electronic recording module further starts a recording process automatically when said coupling member is coupled to said clothing accessory of said user, Claims 2-3; 
responsive to receiving the information indicative of the triggering event, causing the captured video of the event to be stored to the memory in a video file (The electronic circuitry is configured such that the video camera 22 also saves all previously recorded video data before switching off, Paragraphs 0037). 

Chan et al. do not explicitly teach that the memory is a solid-state memory. Chan et al. also do not explicitly teach of system comprising a processor as well as capturing the video of the event along with metadata. Also not taught are wirelessly transmitting the video file, via the cellular wireless data interface, to a mobile communications device configured for viewing the video on the mobile communications device, and transmitting the video file to a computer configured for viewing the video at a website. Burroff et al. teach of an imaging system with a solid state memory, a processor and capturing view of an event along with metadata. Burroff et al. also teach of wirelessly transmitting the video file, via the cellular wireless data interface, to a mobile communications device configured for viewing the video on the mobile communications device, and transmitting the video file to a computer configured for viewing the video at a website, 
(Burroff et al. teach of a camera that is integrated into eyeglasses to allow hands-free recording of video or still images. The eyeglasses also include electronic components, such as a processor for encoding the video and a radio for transmitting the video. The eyeglasses may stream the video to a server, where the video may be viewed my other users. The eyeglasses may connect to a cellular data network to stream the data or connect to a nearby mobile device that relays the streaming video to the cellular data network. The size of the eyeglasses with the integrated camera may be reduced by overmolding wiring and/or electronic components into temples of the frame and coupling components with the integrated camera through the temples and the front frame of the eyeglasses, Abstract of Burroff et al.. Burroff et al. teach that the integrated camera may be useful in law enforcement, Paragraphs 0033, 0080 of Burroff et al.. Burroff et al. teach that the system has a solid-state memory (See memory/flash memory, Paragraphs 0036, 0048 of Burroff et al.) and a processor (See SOC 810 with processors, Paragraph 0048 and Figure 8 of Burroff et al.). Burroff et al. also teach that the video generated by the integrated camera 122 may then be marked with events (metadata) to allow quick access to particular events in a video file. In another example, generic tags (metadata) in a video stream may be marked when an individual uses a hand motion in the shape of a plus sign, Paragraphs 0063-0067 and Figure 12 of Burroff et al.. 
It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the imaging system in the teachings of Chan et al. to have the memory be a solid-state memory as taught by Burroff et al., because it offers a durable form of storage while improving the access speed and improving overall system responsiveness. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to incorporate a processor into the system of Chan et al. as taught Burroff et al., because it helps perform automated control of the imaging system. It would have also been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the imaging system in the teachings of Chan et al. to capture metadata along with video of the event as taught by Burroff et al., because it allows for quick access to particular events in a video file, Paragraphs 0063-0067 of Burroff et al.. 
Burroff et al. teach of wirelessly transmitting  the video file, via the cellular wireless data interface, to a mobile communications device configured for viewing the video on the mobile communications device (Video is streamed wirelessly from the eyeglasses to the mobile device, Paragraphs 0052-00053, 0063-0067; Figures 10 and 12-13 of Burroff et al.), and transmitting the video file to a computer (ex: laptop computer) configured for viewing the video at a website (The video can be transferred to and shared through social media web sites, Paragraph 0033. Also, the data storage port 132 may provide a communications path to another device through a wired connection. For example, the data storage port 132 may be a micro universal serial bus (USB) or mini-USB connector. The data storage port 132 may connect the eyeglasses 100 to another device through a USB cable and provide an interface to access data in the memory 138. Another device connected to the eyeglasses 100 through the data storage port 132 may access video and images stored in the memory 138 through a file system. The video and images may be stored in the memory 138 as AVI, JPEG, MPEG files, or in other suitable file formats. According to one embodiment, data may be streamed from the video recorder 122 to the data storage port 132 and to another device. For example, the eyeglasses 100 may act as a webcam during a video call or video conference. See the computer interfaced with the integrated camera of the eyeglasses, Paragraphs 0046, 0049 and 0059-0062; Figure 11 of Burroff et al.). 
It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the imaging system of Chan et al. to wirelessly transmit the video file, via the cellular wireless data interface, to a mobile communications device configured for viewing the video on the mobile communications device, and transmit the video file to a computer configured for viewing the video at a website as taught by Burroff et al., because it allows for other users to view the video at an alternate location that offers a safer viewing environment). 


Regarding Claim 2, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, wherein the information indicative of a triggering event is received via the cellular wireless data interface (Chan et al. teach that the electronic recording module could be controllable by a remote source, Claim 16 of Chan et al.. Burroff et al. teach that communications over the Bluetooth connection 910a-b may establish a link between the eyeglasses 100 and the mobile device 922 and provide a pathway for commands. For example, the mobile device 922 may issue "start recording" and "stop recording" commands to the eyeglasses 100 over the Bluetooth connection 910a-b. Communications over the WiFi connection 912a-b may include video and/or images from the integrated camera 122 of the eyeglasses 100, Paragraph 0049 and Figure 8 of Burroff et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Chan et al. to have the information indicative of a triggering event received via the cellular wireless data interface as taught by Burroff et al., because it enables the triggering to be done from an alternate location that is remote from a potentially hazardous event location). 

With regard to Claim 3, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, wherein the camera is further configured to be mounted in a law-enforcement vehicle, (A video camera can be attached to a handle of bicycle to record while the user is riding the bicycle, Paragraph 0047 of Chan et al.).

Regarding Claim 4, Chan et al. and Burroff et al., disclose the portable video and imaging system of claim 3, further comprising a wired communication port useable when the camera is mounted in the law enforcement vehicle (The apparatus with the camera has a wire coupling the electronic components including a wired communication port, Paragraphs 0010, 0035, 0040, 0046 of Burroff et al.. It would have been obvious and well-known to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the teachings of Chan et al. to have a wired communication port useable when the camera is mounted in a vehicle as taught by Burroff et al., because it is useful in the efficient transmission of data). 

In regard to Claim 5, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, further comprising a GPS receiver, and wherein the metadata for the event comprises a location for at least a portion of the portable video and imaging system during the event (A global positioning system module for tracking the location of a the device, Paragraph 0048 of Chan et al.. Burroff et al. teach of the portable video and imaging system  having information attached to the video (metadata) during processing that may also include non-visual information, such as global positioning system (GPS) data embedded in the video stream to identify a location where the video was recorded, Paragraph 0055 of Burroff et al.. The communications adapter 1114 may also be adapted to couple the computer system 1100 to other networks such as a global positioning system (GPS) or a Bluetooth network, Paragraph 0061 of Burroff et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to have metadata include a location of a portion of the video as taught by Burroff et al., because it allows for quick access to particular events in a video file, Paragraphs 0063-0067 of Burroff et al.). 

In regard to Claim 6, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, further comprising an additional a camera configured to capture additional video of the event, and wherein the processor is configured to store the additional video of the event into the video file (Although only one video recorder is illustrated in the eyeglasses 100, additional video recorders may be integrated with the eyeglasses 100. For example, a second video recorder (not shown) may be integrated in a corner of the eyeglasses opposite the video recorder 122 on the front frame 120, Paragraphs 0034, 0037-0038 of Burroff et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Chan et al. to include an additional camera configured to capture and store additional video of an event as taught by Burroff et al., because it could be combined to form a stereoscopic or three-dimensional video, Paragraphs 0034, 0037-0038 of Burroff et al.). 

Regarding Claim 7, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, wherein the triggering event is a remote-controlled activation of the system (Communications over the Bluetooth connection 910a-b may establish a link between the eyeglasses 100 and the mobile device 922 and provide a pathway for commands. For example, the mobile device 922 may issue "start recording" and "stop recording" commands to the eyeglasses 100 over the Bluetooth connection 910a-b. Communications over the WiFi connection 912a-b may include video and/or images from the integrated camera 122 of the eyeglasses 100, Paragraph 0049 of Burroff et al..The integrated camera 122 of the eyeglasses may be controlled through a mobile device as described above or through controls on the eyeglasses 100. The integrated camera 122 may also be controlled through hand gestures by a wearer of the eyeglasses 100 or a nearby person. Processing of hand motions may be performed by electronic components in the eyeglasses 100 or on a mobile device connected to the eyeglasses 100, Paragraphs 0063-0067 of Burroff et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable a remote controlled activation of a video imaging system as taught by Burroff et al., because it helps a user to avoid being in in close proximity of a dangerous event while still enabling the video capture of the event). 
 
With regard to Claim 8, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, wherein the computer stores the video file as evidence related to the event (The video camera has a memory for storing the recorded data, Paragraph 0048 of Chan et al.. Police offers may wear eyeglasses with integrated cameras during operations or traffic stops to obtain evidence for use during later criminal proceedings, Paragraphs 0049 and 0080-0081 of Burroff et al.). 

Regarding Claim 10, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, further comprising a microphone configured to capture audio (See microphone, Paragraph 0048 and Figure 8 of Burroff et al.) in the vicinity of the law enforcement officer, and wherein the processor is configured to store the captured audio in the video file (Audio recorder 134 records audio to be stored, Paragraphs 0035, 0044 of Burroff et al.). It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the video and imaging system of Chan et al. to comprise a microphone configured to capture audio and store the captured audio in the video file as taught by Burroff et al.., because the capture of sounds helps convey accurate contextual information of a scene being imaged). 


With regard to Claim 12, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, wherein the video file is transmitted to the computer via the cellular wireless data interface (The eyeglasses 100 may communicate with a mobile device 922, such as a cellular phone or laptop computer, through one or more wireless communications connections. For example, the eyeglasses 100 may communicate with the mobile device 922 through a Bluetooth connection 910a-b and/or a WiFi connection 912a-b. Communications over the Bluetooth connection 910a-b may establish a link between the eyeglasses 100 and the mobile device 922 and provide a pathway for commands. For example, the mobile device 922 may issue "start recording" and "stop recording" commands to the eyeglasses 100 over the Bluetooth connection 910a-b. Communications over the WiFi connection 912a-b may include video and/or images from the integrated camera 122 of the eyeglasses 100, Paragraph 0049 of Burroff et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Chan et al. to transmit the video file to a computer over a wireless data interface since this allows for the sharing of the video file to other interested viewers). 

In regard to Claim 13, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, wherein the triggering event is the activation of another portable video and imaging system (laptop/mobile device) (Burroff et al. teach of a communications over the Bluetooth connection 910a-b may establish a link between the eyeglasses 100 and the mobile device 922 and provide a pathway for commands. For example, the mobile device 922 may issue "start recording" and "stop recording" commands to the eyeglasses 100 over the Bluetooth connection 910a-b. Communications over the WiFi connection 912a-b may include video and/or images from the integrated camera 122 of the eyeglasses 100, Paragraph 0049 of Burroff et al..
The mobile device 922 may include one or more software applications for performing the method described in FIG. 10. For example, when the mobile device 922 is a cellular phone, an application may be available for the cellular phone to control the eyeglasses 100. The application may include an interface for selecting a video quality of the integrated camera 122, selecting a server for uploading video from the integrated camera 122, activating and deactivating the integrated camera 122, programming a scheduled time for activating and deactivating the integrated camera 122, selecting options for processing video received from the integrated camera 122, selecting options for processing of the video by electronic components in the eyeglasses 100 before transferring the video to the mobile device 922, and/or a selecting streaming or local storage mode for the eyeglasses 100, Paragraph 0057 of Burroff et al.. Therefore, the mobile device functions as a portable video and imaging system that functions to activate the capturing of a video. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Chan et al. to have a triggering event be the activation of another portable video and imaging system as taught by Chan et al., because as mentioned above, it enables the triggering to be done from an alternate location that is remote from a potentially hazardous event location). 

With regard to Claim 14, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, further comprising an input actuatable by the law-enforcement officer and wherein the metadata for the event comprises one or more times during the event when law-enforcement officer actuated the input (As taught above, the integrated camera may be useful in many situations, such as recording law enforcement activity, Paragraph 0033 of Burroff et al.. The metadata includes the times/marked event when an event occurred, Paragraphs 0055-0057, 0063-0067 of Burroff et al.. It would have also been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the imaging system in the teachings of Chan et al. to capture metadata along with video of the event as taught by Burroff et al., because it allows for quick access to particular events in a video file, Paragraphs 0063-0067 of Burroff et al..). 

Method Claims 16-17 correspond to system/device claims 1 and 8 and are rejected as discussed in the above rejections of claims 1 and 8. 

Regarding Claim 18, Chan et al. disclose a portable video and imaging system for law enforcement (A clip-on electronic recording device with an automatic activation mechanism to be used with policemen, Abstract; Paragraphs 0003, 0012, 0032, 0048-0050), comprising: 
a camera housing (The mounting clip 24 serves to house the video camera 22, Paragraphs 0032-0034; Figures 1a-1b); 
a camera (Video camera 22, Paragraphs 0032-0033) disposed in the camera housing (mounting clip 24) and configured to capture video of an event and configured to be mounted on the body of a law-enforcement officer (The device is attached to a policeman, Paragraphs 0003, 0012. The mounting clip 24 is coupled and attached to the video camera 22 covering the magnet switch 23, with its center aligned to the center of the magnet switch 23, Paragraph 0032. When the user wants to clip the video camera 22 onto the mounting pin 26, the user pushes the video camera 22 and the mounting clip 24 towards the mounting pin 26, Paragraphs 0034-0036; Figures 6-7, 9.  Referring to FIG. 7, at a clipped position, the attachment knobs 37 of the mounting clip 24 mates with the locking recesses 27 of the mounting pin 26 to secure the position and lock in the orientation of the video camera 22. The magnetic button 33 is also inserted into the cylindrical channel 35 to physically contact with the magnet 36. The magnet 36 then closes the magnet switch 23 by pulling a movable magnetic member 30b towards a fixed conductive member 30a by magnetic force until they are in contact to produce an on state. The circuitry of the video camera 22 is configured such that the closing of magnet switch 23 activates the video camera 22. In one embodiment, the closing of magnet switch 23 also starts a recording process of the video camera 22 apart from activating the video camera 22, Paragraph 0036. ; 
a selectively attachable mounting assembly (mounting pin 26) attached to the camera for attaching the camera to an article of clothing of the law-enforcement officer (A mounting pin 26 comprising an attachment end and a receiving end is provided, Paragraph 0034. The use of the mounting pin 26 is for attaching to a clothing accessory of a user. When the user wants to clip the video camera 22 onto the mounting pin 26, the user pushes the video camera 22 and the mounting clip 24 towards the mounting pin 26, Paragraphs 0035-0036),
wherein the camera housing comprises a recessed seat on a side opposite an exposure side of the camera (The mounting clip 24 has a recessed seat (see area surrounding magnetic button 24 that is recessed) on a side opposite an exposure side of the camera 22 (opposite side of side that is used for clipping), Figures 1a-1b, 7-9; Paragraph 0036), 
wherein the recessed seat is configured to receive the selectively attachable mounting assembly (The recessed seat receives the mounting pin 26, Figure 7; Paragraphs 0033-0035); 
a cellular wireless data interface (The electronic recording module further comprises a wireless receiver such that said electronic recording device is controllable by a remote source, Claim 16); 
a memory (The video camera has a memory for storing the recorded data, Paragraph 0048); and 
receiving information indicative of a triggering event (Wherein said switching mechanism comprises a magnet switch having an on state and an off state and said coupling member comprises a magnet; said magnet toggling said magnet switch from one state to another state to activate said electronic recording device automatically when said coupling member is clipped to said clothing accessory of said user. Wherein said electronic recording module further starts a recording process automatically when said coupling member is coupled to said clothing accessory of said user, Claims 2-3; 
responsive to receiving the information indicative of the triggering event, causing the captured video of the event to be stored to the memory in a video file (The electronic circuitry is configured such that the video camera 22 also saves all previously recorded video data before switching off, Paragraphs 0037). 

Chan et al. do not explicitly teach that the memory is a solid-state memory. Chan et al. also do not explicitly teach of system comprising a processor, a microphone to captured audio of the event and mounted on the body of a law-enforcement officer, as well as capturing the video of the event along with metadata. Also not taught are wirelessly transmitting the video file, via the cellular wireless data interface, to a mobile communications device configured for viewing the video on the mobile communications device, and transmitting the video file to a computer configured for viewing the video at a website. Burroff et al. teach of an imaging system with a solid state memory, a processor and capturing view of an event along with metadata. Burroff et al. also teach of wirelessly transmitting the video file, via the cellular wireless data interface, to a mobile communications device configured for viewing the video on the mobile communications device, and transmitting the video file to a computer configured for viewing the video at a website, 
(Burroff et al. teach of a camera that is integrated into eyeglasses to allow hands-free recording of video or still images. The eyeglasses also include electronic components, such as a processor for encoding the video and a radio for transmitting the video. The eyeglasses may stream the video to a server, where the video may be viewed my other users. The eyeglasses may connect to a cellular data network to stream the data or connect to a nearby mobile device that relays the streaming video to the cellular data network. The size of the eyeglasses with the integrated camera may be reduced by overmolding wiring and/or electronic components into temples of the frame and coupling components with the integrated camera through the temples and the front frame of the eyeglasses, Abstract of Burroff et al.. Burroff et al. teach that the integrated camera may be useful in law enforcement, Paragraphs 0033, 0080 of Burroff et al.. Burroff et al. teach that the system has a solid-state memory (See memory/flash memory, Paragraphs 0036, 0048 of Burroff et al.) and a processor (See SOC 810 with processors, Paragraph 0048 and Figure 8 of Burroff et al.). Burroff et al. also teach that the video generated by the integrated camera 122 may then be marked with events (metadata) to allow quick access to particular events in a video file. In another example, generic tags (metadata) in a video stream may be marked when an individual uses a hand motion in the shape of a plus sign, Paragraphs 0063-0067 and Figure 12 of Burroff et al.. 
It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the imaging system in the teachings of Chan et al. to have the memory be a solid-state memory as taught by Burroff et al., because it offers a durable form of storage while improving the access speed and improving overall system responsiveness. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to incorporate a processor into the system of Chan et al. as taught Burroff et al., because it helps perform automated control of the imaging system. It would have also been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the imaging system in the teachings of Chan et al. to capture metadata along with video of the event as taught by Burroff et al., because it allows for quick access to particular events in a video file, Paragraphs 0063-0067 of Burroff et al.. 
Burroff et al. also teach of a microphone as part of the portable imaging device configured to capture audio (See microphone, Paragraph 0048 and Figure 8 of Burroff et al.) in the vicinity of the law enforcement officer, and wherein the processor is configured to store the captured audio in the video file (Audio recorder 134 records audio to be stored, Paragraphs 0035, 0044 of Burroff et al.). It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the video and imaging system of Chan et al. to comprise a microphone configured to capture audio and store the captured audio in the video file as taught by Burroff et al.., because the capture of sounds helps convey accurate contextual information of a scene being imaged.
Burroff et al. teach of wirelessly transmitting  the video file, via the cellular wireless data interface, to a mobile communications device configured for viewing the video on the mobile communications device (Video is streamed wirelessly from the eyeglasses to the mobile device, Paragraphs 0052-00053, 0063-0067; Figures 10 and 12-13 of Burroff et al.), and transmitting the video file to a computer (ex: laptop computer) configured for viewing the video at a website (The video can be transferred to and shared through social media web sites, Paragraph 0033. Also, the data storage port 132 may provide a communications path to another device through a wired connection. For example, the data storage port 132 may be a micro universal serial bus (USB) or mini-USB connector. The data storage port 132 may connect the eyeglasses 100 to another device through a USB cable and provide an interface to access data in the memory 138. Another device connected to the eyeglasses 100 through the data storage port 132 may access video and images stored in the memory 138 through a file system. The video and images may be stored in the memory 138 as AVI, JPEG, MPEG files, or in other suitable file formats. According to one embodiment, data may be streamed from the video recorder 122 to the data storage port 132 and to another device. For example, the eyeglasses 100 may act as a webcam during a video call or video conference. See the computer interfaced with the integrated camera of the eyeglasses, Paragraphs 0046, 0049 and 0059-0062; Figure 11 of Burroff et al.). 
It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the imaging system of Chan et al. to wirelessly transmit the video file, via the cellular wireless data interface, to a mobile communications device configured for viewing the video on the mobile communications device, and transmit the video file to a computer configured for viewing the video at a website as taught by Burroff et al., because it allows for other users to view the video at an alternate location that offers a safer viewing environment). 

With regard to Claim 20, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 18, further comprising a GPS receiver, and wherein the metadata for the event comprises a location for at least a portion of the portable video and imaging system during the event (A global positioning system module for tracking the location of a the device, Paragraph 0048 of Chan et al.. Burroff et al. teach of the portable video and imaging system  having information attached to the video (metadata) during processing that may also include non-visual information, such as global positioning system (GPS) data embedded in the video stream to identify a location where the video was recorded, Paragraph 0055 of Burroff et al.. The communications adapter 1114 may also be adapted to couple the computer system 1100 to other networks such as a global positioning system (GPS) or a Bluetooth network, Paragraph 0061 of Burroff et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to have metadata include a location of a portion of the video as taught by Burroff et al., because it allows for quick access to particular events in a video file, Paragraphs 0063-0067 of Burroff et al.). 

5.) Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (US Pub No.: 2009/0257603A1) and further in view of Burroff et al. (US Pub No.: 2012/0224070A1) as applied to claim 1 above, and further in view of Monaghan, sr. et al. (US Pub No.: 2011/0261176A1).

In regard to Claim 9, Chan et al. and Burroff et al. teach of the portable video and imaging system of claim 1, further comprising a battery pack for powering the system (Burroff et al. teach that the system has a battery 114, Figure 1; Paragraphs 0035, 0040 and 0046 of Burroff et al.). However, Burroff et al. do not explicitly teach that the battery is detachable. Monaghan et al. teach of a portable video and imaging system further comprising a detachable battery pack for powering the system, 
(Monaghan et al. teach of a system comprising at least a wearable control unit, a camera apparatus and a wearable vision apparatus. The wearable control unit may receive information from the camera apparatus and may process the received camera information. For example, the received camera information may be thermal information or infrared information. The wearable control unit may process the received camera information to video information that may be transmitted to the wearable vision apparatus. The wearable vision apparatus may then display the received video information, Abstract of Monaghan et al.. Monaghan et al. teach of a battery for powering the vision system wherein the battery is removable, Paragraph 0040 and Claim 6 of Monaghan et al.. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the portable video and imaging system from the teachings of Chan et al. and Burroff et al. to have a detachable/removable battery as taught by Monaghan et al., because it is helpful for replacing the battery when it is no longer useful in powering the system). 


6.) Claims 11, 15 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (US Pub No.: 2009/0257603A1) and further in view of Burroff et al. (US Pub No.: 2012/0224070A1) as applied to claims 1 and 18 above, and further in view of Franks (US Pub No.: 2006/0082730A1).

With regard to Claim 11, Chan et al. and Burroff et al. disclose the portable video and imaging system of claim 1, further comprising: a first housing containing the camera (See above rejection to Claim 1). However, Chan et al. and Burroff et al. do not explicitly disclose that the camera is in a first housing and that a separate second housing distinct from the first housing contains the cellular wireless data interface, the solid-state memory, and the processor; and a wired power and data connection connecting the first housing to the second housing. Franks teaches of a camera housed in a first housing and that a separate second housing distinct from the first housing contains the cellular wireless data interface, the solid-state memory, and the processor; and a wired power and data connection connecting the first housing to the second housing, 
(Franks teaches of a firearm audiovisual recording system including a digital video camera, attachably/detachably connected to a firearm, that is made operational when the firearm is readied for firing, i.e., when it is withdrawn from a holster. The system preferably transmits via wireless mechanisms, the video signals produced by the camera to a local digital video recorder positioned proximate to the camera and located, for example, in the trunk of a police car where it may be stored and simultaneously re-transmitted to another receiver located at a police station. In this manner, not only are the events and circumstances of the firearm usage recorded and memorialized, they are transmitted to other systems/locations for simultaneous observation and/or subsequent review, Abstract of Franks. Franks teaches of a video camera 212 that is part of a first housing (214). A separate housing (local system pack 240) that houses a cellular wireless data interface (249), memory for storing signals along with a processor (242). The data connection between the first and second housing is accomplished via an interface cable 230, Figure 2A; Paragraphs 0051-0057 of Franks. It would have been obvious and well-known to one of ordinary skill in the art at the time of the invention to enable the teachings of Chan et al. and Burroff et al. to have the camera housed in a first housing and that a separate second housing distinct from the first housing contains the cellular wireless data interface, the solid-state memory, and the processor; and a wired power and data connection connecting the first housing to the second housing as taught by Franks, because doing so helps the camera housing to be lighter and easier to mount/transport while also offering an separate storage of the video so that only relevant video data is used during wireless transmission, Paragraphs 0046-0048 of Franks). 


Regarding Claim 15, Chan et al. and Burroff et al. do not explicitly disclose the portable video and imaging system of claim 1, wherein the video file further comprises pre-event recording video data of the period immediately preceding the triggering event. Franks teaches of pre-event recording of video data immediately preceding a triggering event, (Franks teaches of a firearm audiovisual recording system including a digital video camera, attachably/detachably connected to a firearm, that is made operational when the firearm is readied for firing, i.e., when it is withdrawn from a holster. The system preferably transmits via wireless mechanisms, the video signals produced by the camera to a local digital video recorder positioned proximate to the camera and located, for example, in the trunk of a police car where it may be stored and simultaneously re-transmitted to another receiver located at a police station. In this manner, not only are the events and circumstances of the firearm usage recorded and memorialized, they are transmitted to other systems/locations for simultaneous observation and/or subsequent review, Abstract of Franks. Franks teaches that video recorded immediately before the discharge of a firearm (triggering event) is considered relevant and is included as part of a video file, Paragraphs 0040-0050 of Franks. It would have been obvious and well-known to one or ordinary skill in the art at the time of the invention to enable the teachings of Chan et al. and Burroff et al. to have a pre-event recording video data of the period immediately preceding the triggering event as taught by Franks since this ensures that important information prior to the triggering of an event is not missed and is captured, Paragraph 0048 of Franks).

In regard to Claim 19, Chan et al. and Burroff et al. do not explicitly disclose the portable video and imaging system of claim 18, wherein the video file further comprises pre-event recording video data of the period immediately preceding the triggering event. Franks teaches of pre-event recording of video data immediately preceding a triggering event, (Franks teaches of a firearm audiovisual recording system including a digital video camera, attachably/detachably connected to a firearm, that is made operational when the firearm is readied for firing, i.e., when it is withdrawn from a holster. The system preferably transmits via wireless mechanisms, the video signals produced by the camera to a local digital video recorder positioned proximate to the camera and located, for example, in the trunk of a police car where it may be stored and simultaneously re-transmitted to another receiver located at a police station. In this manner, not only are the events and circumstances of the firearm usage recorded and memorialized, they are transmitted to other systems/locations for simultaneous observation and/or subsequent review, Abstract of Franks. Franks teaches that video recorded immediately before the discharge of a firearm (triggering event) is considered relevant and is included as part of a video file, Paragraphs 0040-0050 of Franks. It would have been obvious and well-known to one or ordinary skill in the art at the time of the invention to enable the teachings of Chan et al. and Burroff et al. to have a pre-event recording video data of the period immediately preceding the triggering event as taught by Franks since this ensures that important information prior to the triggering of an event is not missed and is captured, Paragraph 0048 of Franks).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697